Citation Nr: 0003165	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  98-05 226A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
September 1997 decision of the Board of Veteran's Appeals 
(Board) which found that no new and material evidence had 
been submitted to reopen a claim for revocation of forfeiture 
of the moving party's right to Department of Veterans Affairs 
(VA) benefits (except insurance benefits) under the 
provisions of 38 U.S.C.A. § 38 U.S.C.A. § 6103(a).


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1944 to June 
1946.  He died in November 1976, and the moving party claims 
to be his surviving spouse.  This matter comes to the Board 
on November 1999 motion by the moving party and her 
accredited representative, alleging CUE in a September 1997 
Board decision.  


FINDINGS OF FACT

1.  By October 1981 decision, the Board determined that the 
moving party had forfeited her right to VA benefits under the 
provisions of 38 U.S.C.A. § 3503(a) (now 38 U.S.C.A. § 
6103(a)).

2.  The Board's October 1981 decision was based on a finding 
that the moving party in 1978 and 1979 knowingly and 
intentionally presented or caused to be furnished to VA 
materially false and fraudulent statements regarding a 
purported marriage on the day prior to the veteran's death in 
support of her claim for death benefits as the unremarried 
widow of the veteran.

3.  By March 1992 decision, the Board determined that the 
moving party had not submitted new and material evidence to 
reopen a claim for revocation of the forfeiture of her right 
to VA benefits under 38 U.S.C.A. § 6103(a).

4.  In April 1993, the U.S. Court of Appeals for Veterans 
Claims (Court) affirmed the Board's March 1992 decision.  

5.  Thereafter, the moving party filed application to reopen 
her claim, and in September 1997, the Board determined that 
no new and material evidence had been submitted to reopen the 
claim for revocation of forfeiture because none of the 
evidence added to the record since the March 1992 decision 
had any bearing on whether or not she presented false and 
fraudulent evidence to VA in 1978 and 1979 in support of her 
claim for death benefits.

6.  The Board's September 1997 decision was supported by 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.


CONCLUSION OF LAW

The Board's September 1997 decision did not contain CUE.  38 
U.S.C.A. § 7111 (West Supp. 1998); and 38 C.F.R. §§ 20.1400-
1411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

By October 1981 decision, the Board found that evidence 
established beyond a reasonable doubt that the moving party 
knowingly and deliberately furnished materially fraudulent 
evidence to VA in support of a claim for death pension 
benefits by falsely representing herself as having entered 
into a November 1976 ceremonial marriage with the veteran, 
thus forfeiting her right to all gratuitous benefits under 
laws administered by VA.  

The moving party subsequently submitted application to reopen 
her claim for revocation of the forfeiture.  The Board, in 
March 1992, affirmed the RO decision that new and material 
evidence had not been submitted to reopen a claim for 
revocation of the forfeiture of the appellant's right to VA 
benefits (except insurance benefits) under 38 U.S.C.A. § 
6103(a).  The moving party appealed the Board's March 1992 
decision to the Court.  In an April 1993 memorandum decision, 
the Court affirmed the Board's decision that new and material 
evidence had not been submitted to reopen the claim.  No. 92-
750 (U.S. Vet. App. Apr. 27, 1993).

Subsequent to the Court's decision, the moving party again 
attempted to reopen her claim by submitting additional 
evidence.  This evidence consisted of copies of documents 
previously considered (including the purported November 1976 
marriage certificate), a joint statement from two individuals 
to the effect that the moving party and the veteran had been 
married in Muslim wedding rites in December 1962, and 
statements from several individuals purporting to 
authenticate the signature of the individual who provided the 
copy of the November 1976 marriage contract. 

In a September 1997 decision, the Board found that the none 
of the additional evidence contained any "new" evidence 
which tended to show that the moving party actually entered 
into a ceremonial marriage with the veteran on the day prior 
to his death or that she did not knowingly and deliberately 
furnished materially fraudulent evidence to the VA in the 
late 1970s in support of a claim for death pension benefits.

In March 1998, the moving party filed a motion for 
reconsideration of the Board's September 1997 decision.  In 
July 1998, the motion was denied on the basis that the 
Board's decision contained findings of fact that had a 
plausible basis in the record, was consistent with the 
available evidence and applicable statutory and regulatory 
provisions, and contained clearly stated reasons and bases.  
38 U.S.C.A. §§ 7103, 7104 (West 1991); 38 C.F.R. §§ 20.1000, 
20.1001, 20.1100 (1999).

In November 1999, a motion for revision of the Board's 
September 1997 decision on the basis of CUE was received.  
The Board notes that the motion meets the pleading 
requirements set forth in 38 C.F.R. § 20.1040(a).  In the 
motion, the moving party's representative argues that she 
"contends that she was the only spouse of the veteran and 
that she was legally and rightfully the wife of [the 
veteran."  It was further indicated that "she maintains 
that the Board erred by failing to reopen her claim for VA 
benefits" and "seeks corrective action under the provisions 
of 38 U.S.C.A. § 7111."

II.  Analysis

Rule 1403, found at 38 C.F.R. § 20.1403 (1999), relates to 
what constitutes CUE and what does not, and provides as 
follows:

(a) General.  Clear and unmistakable error is 
a very specific and rare kind of error.  It 
is the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b) Record to be reviewed.  (1) General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made. (2) Special rule for Board 
decisions issued on or after July 21, 1992.  
For a Board decision issued on or after July 
21, 1992, the record that existed when that 
decision was made includes relevant documents 
possessed by the Department of Veterans 
Affairs not later than 90 days before such 
record was transferred to the Board for 
review in reaching that decision, provided 
that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error.  (1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered 
in a Board decision.  (2) Duty to assist.  
The Secretary's failure to fulfill the duty 
to assist.  (3) Evaluation of evidence.  A 
disagreement as to how the facts were weighed 
or evaluated.  

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. § 501(a), 7111).

The Board notes that, with respect to the final provisions of 
the regulations pertaining to the adjudication of motions for 
revision or reversal of prior Board decisions on the grounds 
of CUE, the definition of CUE was based on prior rulings of 
the Court.  More specifically, it was observed that Congress 
intended that VA adopt the Court's interpretation of the term 
"CUE."  Indeed, as was discussed in the notice of proposed 
rulemaking (NPRM), 63 Fed. Reg. 27,534-36 (1998), the sponsor 
of the bill that became the law specifically noted that the 
bill would "not alter the standard for evaluation of claims 
of CUE."  143 Cong. Rec. 1,567-68 (daily ed. Apr. 16, 1997) 
(remarks of Rep. Evans, sponsor of H.R. 1090, in connection 
with House passage).  Thus, the Board is permitted to seek 
guidance as to the existence of CUE in prior Board decisions 
based on years of prior Court precedent regarding CUE, such 
as Fugo v. Brown, 6 Vet. App. 40 (1993).

In this case, the moving party and her representative have 
failed totally to provide any basis for her conclusion that 
the Board's September 4, 1997 decision contains CUE.  As 
stated by the Court, for CUE to exist:  

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time for the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it 
can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that CUE is a very specific and rare kind of 
'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A 
disagreement with how the Board evaluated the facts is 
inadequate to raise a claim of CUE.  Luallen v. Brown, 8 Vet. 
App. 92, 95 (1995). 

As a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question, the U.S. Court of Appeals for the 
Federal Circuit decision in Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998), decided after the Board's September 1997 
decision, would not support the moving party's CUE claim.  In 
addition, there are no specific contentions of error of fact 
or law in the decision in question.  The contention amounts 
to a disagreement with the outcome of the decision.  The 
moving party is simply reiterating her previous contentions.  
Such arguments cannot form the basis of a CUE claim.  She has 
not set forth any basis for a finding of error or any 
indication why the result of the decision would have been 
different but for alleged error.

Following review of the evidence of record, the Board 
concludes that the moving party has not set forth specific 
allegations of error, either of fact or law, in the September 
1997 decision by the Board.  As there are no specific 
contentions of error of fact or law in the decision in 
question, the motion is denied.


	(CONTINUED ON NEXT PAGE)

ORDER

The motion for revision of the September 1997 Board decision 
on the grounds of CUE is denied.



		
	J.F. GOUGH
Member, Board of Veterans' Appeals


 


